 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                              Plaintiff,
                                                         C18-243 TSZ
 9             v.
                                                         MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)     Pursuant to LRC 7(h)(3), the Court requests a response to Defendant Henry
14
     Dean’s Motion for Reconsideration, docket no. 201, and Defendants Cherish Bingham,
     Christopher Bingham, David S. Bingham, Kelly Bingham, Sharon Bingham, and Bingo
15
     Investments, LLC’s Motion for Reconsideration, docket no. 202. Plaintiff is DIRECTED
     to file a single response to the motions for reconsideration on or before January 9, 2019.
16
     Replies, if any, shall be filed on or before noon on January 14, 2019. The Court renotes
     both motions to January 14, 2019. The Court reserves ruling on whether the motions
17
     meet the procedural requirements of LRC 7(h)(1) (specifically, whether new arguments
     raised in the motions have been waived), and the response and reply should also address
18
     that issue. The parties are FURTHER DIRECTED, in their respective response and
     replies, to address whether a partial judgment pursuant to Federal Rule of Civil Procedure
19
     54(b) is necessary from this Court before Plaintiff can file a writ of execution based on
     the Court’s Order, docket no. 182.
20
          (2)    At the hearing on Tuesday, January 15, 2019, the parties should be
21 prepared to address the motions to reconsider.

22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 28th day of December, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
